         Case 4:21-cv-00498-JST Document 39-1 Filed 07/23/21 Page 1 of 6




1     Mark C. Goodman (State Bar No. 154692)
       mark.goodman@bakermckenzie.com
2     BAKER & McKENZIE LLP
      Two Embarcadero Center, 11th Floor
3     San Francisco, CA 94111
      Telephone: +1 415 576 3000
4     Facsimile: +1 415 576 3099

5     Alexander G. Davis (State Bar No. 287840)
       alexander.davis@bakermckenzie.com
6     Anne Kelts Assayag (State Bar No. 298710)
       anne.assayag@bakermckenzie.com
7     BAKER & McKENZIE LLP
      600 Hansen Way
8     Palo Alto, CA 94304-1044
      Telephone: +1 650 856 2400
9     Facsimile: +1 650 856 9299

10    Attorneys for Defendants
      SUBWAY RESTAURANTS, INC.,
11    FRANCHISE WORLD HEADQUARTERS, LLC, and
      SUBWAY FRANCHISEE ADVERTISING TRUST FUND LTD.
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
     KAREN DHANOWA and NILIMA AMIN, on                 Case No. 4:21-cv-00498-JST
15   behalf of themselves and all others,
                                                       REQUEST FOR JUDICIAL NOTICE IN
16                Plaintiffs,                          SUPPORT OF DEFENDANTS’ MOTION
17         vs.                                         TO DISMISS

18   SUBWAY RESTAURANTS, INC., a Delaware              Date: September 2, 2021
     Corporation; FRANCHISE WORLD                      Time: 2:00 p.m.
19   HEADQUARTERS, LLC., a Connecticut Limited         Ctrm: Courtroom 6 – 2nd Floor
     Liability Corporation; SUBWAY FRANCHISEE          Judge: Hon. Jon S. Tigar
20   ADVERTISING TRUST FUND LTD., a                    Oakland Courthouse
     Connecticut Corporation; and DOES 1 through 50,
21   Inclusive,
                                                       Complaint Filed: January 21, 2021
22                Defendants.                          Amended Complaint Filed: June 8, 2021
23

24

25

26

27

28
                                                                     Case No. 4:21-cv-00498-JST
             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
          Case 4:21-cv-00498-JST Document 39-1 Filed 07/23/21 Page 2 of 6




1    I.     INTRODUCTION
2           Pursuant to Federal Rule of Evidence 201, Defendants Subway Restaurants, Inc., Franchise

3    World Headquarters, LLC and Subway Franchisee Advertising Trust Fund Ltd. (collectively,

4    “Subway”) respectfully request that the Court take judicial notice of the following exhibits in

5    connection with the concurrently-filed Motion to Dismiss First Amended Complaint:

6           Exhibit A: Subway Take-Out Menu Template for 2017;
7           Exhibit B: Subway Point of Purchase Instructions for March 2017;
8           Exhibit C: Subway Point of Purchase Instructions for May 2017;
9           Exhibit D: Subway Template Menu for 2017 and 2018;
10          Exhibit E: Subway Point of Purchase Instructions for February 2019;
11          Exhibit F: Subway Point of Purchase Instructions for June 2019;
12          Exhibit G: Subway Point of Purchase Instructions for 2019 and 2020;
13          Exhibit H: Subway Take-Out Menu Template for 2019 and 2020;
14          Exhibit I: Subway Tuna-Specific Advertising for 2018 and 2019;
15          Exhibit J: Sample Packaging for Subway Tuna Sandwiches and Wraps 2019 and 2020;
16          Exhibit K: Sample Packaging for Subway Tuna Salads 2019 and 2020;
17          Exhibit L: Sample Subway To-Go Packaging;
18          Exhibit M: Subway Classic Tuna Sandwich Product Details Webpage as of February 24, 2017;
19          Exhibit N: Subway Tuna Sandwich Product Details Webpage as of October 28, 2020;
20          Exhibit O: Subway Tuna Wrap Product Details Webpage as of March 3, 2018;
21          Exhibit P: Subway Tuna Wrap Product Details Webpage as of October 24, 2020;
22          Exhibit Q: Subway Tuna Salad Product Details Webpage as of March 6, 2017;
23          Exhibit R: Subway Tuna Salad Product Details Webpage as of October 24, 2020;
24          Exhibit S: Subway “Our People Our Communities” Webpage as of September 5, 2018;
25          Exhibit T: Subway “Our People Our Communities” Webpage as of November 19, 2020; and
26          Exhibit U: Subway US Product Ingredient Guide.
27

28
                                                 1                   Case No. 4:21-cv-00498-JST
             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
           Case 4:21-cv-00498-JST Document 39-1 Filed 07/23/21 Page 3 of 6




1    II.    DISCUSSION
2            Under Evidence Rule 201, the Court may take judicial notice of facts not “subject to

3    reasonable dispute” that are either “(1) generally known within the trial court’s territorial

4    jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

5    reasonably be questioned.” Fed. R. Evid. 201(b). On a Rule 12(b)(6) motion to dismiss for failure

6    to state a claim, the Court may further take judicial notice of any evidence on which the complaint

7    relies, provided “(1) the complaint refers to the document; (2) the document is central to the

8    plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6)

9    motion.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (internal quotation

10   marks and citations omitted); see also United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)

11   (“Even if a document is not attached to a complaint, it may be incorporated by reference into a

12   complaint if the plaintiff refers extensively to the document or the document forms the basis of the

13   plaintiff’s claim”) (citations omitted). As the Ninth Circuit has explained, the policy underlying

14   this rule is to “[p]revent [the] [p]laintiff from surviving a Rule 12(b)(6) motion by deliberately

15   omitting references to documents upon which [their] claims are based.” Bunag v. Aegis Wholesale

16   Corp., No. C 09-00558 MEJ, 2009 WL 2245688, at *3 (N.D. Cal. July 27, 2009) (citing Parrino v.

17   FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998)) (internal emphasis omitted). The stated policy applies

18   squarely to this case.
19           The gravamen of the plaintiffs’ claims here concerns alleged representations made by

20   Subway about its tuna products. (See FAC at ¶¶2, 4-8, 21, 23, 25, 31-33.) However, the plaintiffs

21   provide no plausible factual allegations about where they allegedly encountered such

22   representations, simply claiming that they may have appeared at some point in Subway’s “labeling,”

23   “packaging,” “marketing,” “advertising,” “website” and “menus.” (See, e.g., id. at ¶¶2, 21 and 31.)

24   Because the plaintiffs’ fraud and related claims necessary rely on the content of such materials for

25   purposes of establishing actual reliance, and liability, the Court should take judicial notice of the

26   actual “labeling,” “packaging,” “marketing,” “advertising,” “website” and “menus” used by

27   Subway in California during the applicable time period. With only one exception, none of the

28   materials referred to by the plaintiffs included the representations about which the plaintiffs
                                                 2                   Case No. 4:21-cv-00498-JST
             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
         Case 4:21-cv-00498-JST Document 39-1 Filed 07/23/21 Page 4 of 6




1    complain in this lawsuit. Indeed, the only place the statements in question ever appeared during the

2    relevant time period was in the “Responsible Sourcing” sub-subsection of the “Our Communities”

3    subsection of the “Responsibility” section of the Subway website, none of which has anything to do

4    with advertising or purchasing Subway’s tuna products. Because the plaintiffs do not allege they

5    ever visited this specific location on Subway’s website prior to purchasing any tuna products, they

6    have not plausibly alleged actual reliance on the statements on that one page and their fraud and

7    related California statutory claims must be dismissed.

8          A.      The Court May Take Judicial Notice Of Advertising, Menus And Packaging
9            Subway requests the Court take judicial notice of the food packaging, menus and advertising

10   appearing in Subway franchise restaurant locations in California during the relevant time period.

11   (See Exhibits A through L.) Subway does not offer these exhibits for the truth of any matters

12   asserted but simply to show the representations that Subway actually made about tuna to which

13   California consumers would have been exposed between January 21, 2017 and December 31, 2020.

14   A Director of Marketing Operations for Franchise World Headquarters LLC, who has worked at

15   that company since 2012, authenticated these materials as true and accurate. (See Declaration of

16   Jennifer Myers in Support of Request for Judicial Notice at ¶¶1-15.)

17           Courts routinely take judicial notice of such labels, product packaging, menus and

18   advertising in considering motions to dismiss claims for false advertising, mislabeling and other
19   consumer fraud causes of action. See, e.g., Brazil v. Dole Food Co., 935 F. Supp. 2d 947, 963 (N.D.

20   Cal. Mar. 15, 2013) (taking judicial notice of the defendant’s packaging labels); Hadley v. Kellogg

21   Sales Co., 243 F. Supp. 3d 1074, 1087 (N.D. Cal. March 21, 2017) (taking judicial notice of an

22   image of the defendant’s packaging); Wright v. Gen. Mills, Inc., No. 08cv1532 L(NLS), 2009 WL

23   3247148, at *13 (S.D. Cal. Sep. 30, 2009) (taking judicial notice of a defendant’s “various labels

24   and packaging items”); Maisel v. S.C. Johnson & Son, Inc., No. 21-cv-00413-TSH, 2021 WL

25   1788397, at *2 (N.D. Cal. May 5, 2021) (taking judicial notice of the defendant’s labels). The Court

26   is therefore respectfully requested to take judicial notice of Subway’s packaging and marketing

27   materials in this case.

28
                                                 3                   Case No. 4:21-cv-00498-JST
             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
         Case 4:21-cv-00498-JST Document 39-1 Filed 07/23/21 Page 5 of 6




1          B.      The Court May Take Judicial Notice Of The Contents Of Subway’s Website
2           Exhibits M through U consist of screenshots of relevant portions of Subway’s website during

3    the alleged class period. Courts routinely take judicial notice of information appearing on parties’

4    websites where, as here, the information is not offered for the truth of any matters asserted therein.

5    See, e.g., Peacock v. The 21st Amendment Brewery Cafe, LLC, No. 17-cv-01918-JST, 2018 WL

6    452153, at *2-3 (N.D. Cal. Jan. 17, 2018) (taking judicial notice of an excerpt of the defendant’s

7    website); see also Caldwell v. Caldwell, 420 F. Supp. 2d 1102, 1105 n.3 (N.D. Cal. Mar. 20, 2006)

8    (taking judicial notice of the webpages at issue in the litigation), aff’d, 545 F.3d 1126 (9th Cir.

9    2008); Coremetrics, Inc v. AtomicPark.com, LLC, 370 F. Supp. 2d 1013, 1021 (N.D. Cal. May 19,

10   2005) (taking judicial notice of the defendant’s website).

11          In this case, while the plaintiffs refuse to allege with any specificity when or where they

12   supposedly purchased tuna products from one or more Subway restaurants in California, they claim

13   it was sometime during the “relevant time period, including as recently as 2020.” (FAC at ¶¶31 and

14   33.) Because the beginning of the class period is January 21, 2017 (FAC at ¶43), the website images

15   offered for the Court’s consideration were captured between that date and December 31, 2020, the

16   last possible day on which the plaintiffs, according to their allegations, would have purchased

17   Subway tuna products.

18          The website images of which the Court is asked to take judicial notice were last accessed on
19   July 22, 2021 using a so-called “Wayback Machine” hosted by the Internet Archive at archive.org.

20   This Court has routinely judicially noticed webpages archived on the Internet Archive’s Wayback

21   Machine as facts that can be accurately and readily determined from sources whose accuracy cannot

22   be legitimately questioned. See Arroyo v. IA Lodging Santa Clara, No. 20-CV-08219-LHK, 2021

23   WL 2826707, at *2 (N.D. Cal. July 7, 2021) (taking judicial notice of a copy of a defendant’s

24   website archived by Internet Archive’s Wayback Machine); Brown v. Google LLC, No. 20-CV-

25   03664-LHK, 2021 WL 949372, at *5 (N.D. Cal. Mar. 12, 2021) (taking judicial notice of publicly-

26   available websites archived using the Internet Archive’s Wayback Machine); Erickson v. Neb.

27   Mach. Co., No. 15-cv-01147-JD, 2015 WL 4089849, at *1 n.1 (N.D. Cal. July 6, 2015) (“Courts

28   have taken judicial notice of the contents of web pages available through the Wayback Machine as
                                                 4                   Case No. 4:21-cv-00498-JST
             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
            Case 4:21-cv-00498-JST Document 39-1 Filed 07/23/21 Page 6 of 6




1    facts that can be accurately and readily determined from those sources whose accuracy cannot

2    reasonably be questioned”).

3             The Court is therefore respectfully requested to take judicial notice of the content of

4    Subway’s website during the relevant time period.

5    III.    CONCLUSION
6             The matters of which Subway asks the Court to take judicial notice are not subject to

7    reasonable dispute and preclude the plaintiffs from “hiding the ball” by making vague allegations

8    without providing the supporting documentation. The actual documents that the plaintiffs reference

9    in their operative pleading make clear that the plaintiffs cannot plausibly allege actual reliance on

10   the representations about Subway’s tuna products alleged in the complaint. The Court is therefore

11   respectfully requested to grant Subway’s request and take judicial notice of Exhibits A through U

12   as part of its consideration of Subway’s motion to dismiss.

13

14   Dated: July 23, 2021                                BAKER & McKENZIE LLP
15

16                                                       By:   /s/ Mark C. Goodman
                                                                   Mark C. Goodman
17                                                       Attorneys for Defendants
                                                         SUBWAY RESTAURANTS, INC.,
18                                                       FRANCHISE WORLD HEADQUARTERS,
                                                         LLC, and SUBWAY FRANCHISEE
19                                                       ADVERTISING TRUST FUND LTD.

20

21

22

23

24

25

26

27

28
                                                  5                   Case No. 4:21-cv-00498-JST
              REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
